                                                                         United States District Court
                                                                           Southern District of Texas
                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS                             ENTERED
                           MCALLEN DIVISION                                   April 01, 2019
                                                                           David J. Bradley, Clerk




United States of America                   §
                                           §
versus                                     §               Case No. 7:19−mj−00723
                                           §
Juan Antonio Rivera Gonzalez               §



                 ORDER OF TEMPORARY DETENTION
          PENDING HEARING PURSUANT TO BAIL REFORM ACT

       Upon motion of the GOVERNMENT, it is ORDERED that a detention hearing is
set for April 2, 2019 at 01:30 PM before United States Magistrate Judge Juan F Alanis
at 1701 W. Bus. Hwy. 83, McAllen, Texas 78501. Pending this hearing, the defendant
shall be held in custody by the United States Marshal and produced for this hearing.




Date of order: April 1, 2019
